Citation Nr: 0028716	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-06 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to an effective date earlier than March 12, 
1997, for the grant of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1964 to 
October 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The record reflects that the appellant has requested 
consideration of claims seeking entitlement to service 
connection for tinnitus (reasonably raised by his statement, 
"my ears have been ringing for so long I forget [sic] to 
mention," in his substantive appeal of April 1999) and 
entitlement to an increased rating above 30 percent for his 
PTSD (inferred from his notice of disagreement of March 1999 
wherein he questioned the 30 percent rating originally 
assigned, "How do you have 30%" and "How can I live on 
30%.").  However, as neither claim has been considered, they 
are referred to the RO for appropriate development and 
adjudication.


FINDINGS OF FACT

1.  The appellant has presented no competent medical evidence 
showing the presence of chronic disability of the head, back, 
left shoulder or knees during his period of active military 
service, or which shows a nexus between any incident or event 
of service and treatment and diagnosis of these disorders 
noted after service.

2.  On May 20, 1993, the appellant filed an original formal 
claim (VA Form 21-526) seeking entitlement to service 
connection for PTSD.  His claim was denied by the Los 
Angeles, California, RO in July 1994.

3.  The Los Angeles-RO notified the appellant of its July 
1994 rating decision by letter dated July 25, 1994, sent to 
his address of record ("c/o" the Santa Barbara Vet Center).

4.  VA hospital reports verify that the appellant was 
admitted to the VAMC-Biloxi on June 8, 1994, and that he 
remained hospitalized at this facility until September 6, 
1994.

5.  The record does not reflect that the appellant was sent 
notice of the July 1994 rating decision following receipt of 
his statement showing his new address at the VAMC-Biloxi as 
of July 25, 1994.

6.  The July 1994 rating decision never became final in the 
absence of proper notice of that decision.


CONCLUSIONS OF LAW

1.  The appellant's claim seeking entitlement to service 
connection for residuals of a head injury and disorders of 
the low back, left shoulder and knees is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  An earlier effective date of May 20, 1993, for the award 
of service connection for PTSD is warranted.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

Under 38 U.S.C.A. § 5107(a), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that a claim of entitlement to 
service connection is well grounded.  Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).

A well-grounded claim for service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the asserted in-service disease or injury and 
the present disease or injury.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table); Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  Where the determinative issue involves 
medical etiology or a medical diagnosis, competent medical 
evidence that a claim is "plausible" or "possible" is 
generally required for the claim to be well grounded.  Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Alternatively, the third Caluza element can be satisfied by 
evidence of a chronic disease in service or, in the absence 
thereof, by continuity of symptomatology after service, as 
long as there is still medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  A chronic disability in 
service can be shown by either evidence contemporaneous with 
service or evidence that is post-service.  Savage, 10 Vet. 
App. at 495.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Id.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

However, although identical in-service and current diagnoses 
are not required for purposes of a § 3.303(b)-based well-
grounded claim, see Hodges v. West, 13 Vet. App. 287 (2000), 
a claimant diagnosed with a chronic condition shown after 
service must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
See Voerth v. West, 13 Vet. App. 117 (1999).

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether it is well 
grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Initially, with respect to the applicable law and VA 
regulations, the Board notes that for limited purposes of a 
well-grounded claim analysis, the liberalizing evidentiary 
standards set forth under 38 U.S.C.A. § 1154(b) and its 
corresponding regulatory section, 38 C.F.R. § 3.304(d), are 
not for consideration in this case.  Although the appellant's 
military service extended through a period of war and he 
served in Vietnam, he does not contend, nor does the evidence 
show, that he incurred any of the claimed disorders of the 
head, back, left shoulder and knees while engaged in combat.  
Accordingly, the relative merits of this case will be 
considered under the law and regulations cited above in 
preceding paragraphs of this section.

Further, as it appears that all of the appellant's service 
medical records have been obtained and associated with the 
claims file, additional development contemplated under 
38 U.S.C.A. § 5103 (West 1991) (duty to ensure application 
for benefits is as complete as possible) is not in order.  
Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).

The appellant contentions on appeal are somewhat vague as to 
service incurrence, but essentially, he contends that he 
sustained injuries to his head, back, left shoulder and knees 
during parachute jump training exercises in service.  His 
personnel records verify that he earned the "Parachutist 
Badge" during his initial enlistment period (September 1964 
to March 1966).  He also alleges in connection with his head 
injury claim that he suffered from migraine headaches since 
1966.  Regarding his low back, he alleges that he has been in 
"constant" pain since 1968.  Service medical records do not 
corroborate his contentions, however, as there is no evidence 
of any treatment for complaints of acute bodily injuries to 
the head, back, left shoulder or knees as a result of 
parachute jump training exercises or due to any other 
incident or event of service.  Service clinical records 
indicate that he received treatment towards the end of his 
active duty service for "sharp back pain" (in June 1969) 
and for headaches originating from the top of his head, of 
the last 2-3 weeks duration (in September 1969); however, 
physical examinations performed in connection with treatment 
disclosed no abnormalities, and moreover, no abnormalities 
for any of the claimed disorders were identified on the 
service discharge examination conducted in October 1969.

The appellant filed his original claim seeking VA disability 
compensation benefits for these disorders in March 1997, 
nearly thirty years after service.  Medical records from the 
post service period date from the early 1990's and show 
treatment primarily for unrelated medical conditions (PTSD 
and substance abuse).  However, VA hospital records dated in 
1994-95 reflect diagnoses of traumatic brain injury and 
organic brain syndrome (reported as secondary to a head 
injury sustained in February 1994 when he was physically 
assaulted), lumbar back pain with cervical spondylosis, and 
degenerative joint disease of the left shoulder and both 
knees.  It is neither claimed by the appellant nor shown by 
the balance of the evidence in the claims file that he ever 
received any treatment for these disorders prior to 1993.

Considering the foregoing facts, the Board concludes that the 
appellant has not submitted evidence sufficient to render his 
claims of service connection well grounded.  Caluza, 7 Vet. 
App. at 498.  There is no competent medical evidence which 
provides a nexus, as reflected by medical diagnosis or 
opinion, between the appellant's currently diagnosed 
disorders of the head, low back, left shoulder and knees and 
any event or incident of his active duty military service.  
Moreover, there is no medical evidence linking current 
complaints for any of these disorders to any putative 
continuous symptomatology noted in service or thereafter.  As 
noted above, it appears that the appellant began seeking 
treatment for the disorders described above in the 1994-97 
time frame as a patient in VA medical facilities.  There is 
no evidence of prior medical treatment and evaluation for any 
of these disorders and hence, the evidence does not 
corroborate his claim of having essentially chronic 
disabilities for any of the claimed disorders as 
substantiated by clinical records showing ongoing treatment.  
Voerth; see also Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996) (with respect to medical nexus for well groundedness, 
the claimant must supply objective medical evidence to 
support claim); cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(presentation of well-grounded claim triggers necessity to 
seek medical evidence to verify or not verify claim provided, 
medical evidence already of record supports claim on the 
nexus question).

The Board has considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions will not support a 
finding on medical questions requiring special expertise or 
knowledge, such as diagnosis or causation of a disease.  Id. 
at 494-95.  It is not shown that the appellant is competent 
based on medical training and professional status to render a 
medical diagnosis or opinion.

On the basis of the above findings, the Board can identify no 
basis in the record that would make the appellant's claims of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92, Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to the 
claim, including no duty to obtain a medical examination or 
opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination); see also Morton v. West, 12 Vet. App. 477 
(1999) (if a well-grounded claim has not been submitted, 
there is no duty on the part of VA to assist in the claim's 
full development).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette, 8 Vet. App. 69 (1995).  Here, the 
Board finds that VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits for service 
connection.  Nothing further in the record suggests the 
existence of any additional evidence that might well ground 
these claims.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under sec. 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence which may exist or could be 
obtained) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).  As the record currently stands, it is not 
shown that additional relevant evidence exists that has not 
already been associated with the claims file.

Accordingly, the Board must deny the appellant's claims of 
service connection as not well grounded.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1996) (en banc) (disallowance of a 
claim as not well grounded amounts to a disallowance of the 
claim on the merits based on insufficiency of evidence).

II.  Earlier Effective Date Claim

On May 20, 1993, the appellant filed a formal claim (VA Form 
21-526) seeking entitlement to service connection for PTSD.  
His claim was denied by the Los Angeles, California, RO in 
July 1994.  The Los Angeles-RO notified the appellant of its 
July 1994 rating decision by letter dated July 25, 1994, sent 
to his address of record ("c/o" the Santa Barbara Vet 
Center).  However, the appellant likely never got that notice 
because he moved to Mississippi before the Los Angeles-RO 
even adjudicated the claim by the July 1994 rating decision.  
This fact is reflected by a statement from the appellant 
received by the Jackson-RO on the same day the notice letter 
was sent (July 25, 1994), indicating that his address was a 
ward at the VA Medical Center (VAMC) in Gulfport, 
Mississippi.  VA hospital reports confirm that he was 
admitted to the VAMC-Biloxi on June 8, 1994, and that he 
remained hospitalized at this facility until September 6, 
1994.  The record does not reflect that the appellant was 
sent notice of the July 1994 rating decision following 
receipt of his statement showing a new address on July 25, 
1994.  In April 1996, he submitted a statement requesting a 
copy of this rating decision, which was sent to him by letter 
from the Jackson-RO on April 27, 1996.  No further action was 
taken on appellant's claim seeking entitlement to service 
connection for PTSD until the RO received his VA Form 21-526 
on March 12, 1997.  In January 1999, the RO granted service 
connection for PTSD and assigned a 30 percent rating for this 
disorder effective from March 12, 1997, the date of receipt 
of his VA Form 21-526 filed on that date.  The appellant 
filed a notice of disagreement in response and this appeal 
followed.
In view of the foregoing, the Board finds that the 
appellant's March 1999 notice of disagreement filed in 
response to the January 1999 rating decision encompasses the 
Los Angeles-RO's denial of service connection for PTSD 
because the July 1994 rating decision never became final in 
the absence of proper notice of that decision.  See 38 
U.S.C.A. § 5104(a) (West 1991); 38 C.F.R. § 19.25 (1999).  
Under the law, there is a presumption of regularity of 
administrative process in the absence of clear evidence to 
the contrary, see Mindenhall v. Brown, 7 Vet. App. 271 
(1994), but in this case, it is clear that VA was on notice 
as of July 25, 1994, the same day the notice letter for the 
July 1994 rating decision was mailed by the Los Angeles-RO to 
the appellant, that he was no longer living at the Vet Center 
in Santa Barbara, California.  VA medical records from the 
Biloxi-VAMC corroborate this fact.  Moreover, it is fairly 
shown by the other documents in the claims file that the 
appellant did not in all likelihood receive the Los Angeles-
RO's notice letter of July 25, 1994.  Hence, because notice 
of the July 1994 rating decision was defective, the legal 
effect of the Board's findings herein is that the appellant's 
original claim seeking entitlement to service connection for 
PTSD, filed May 20, 1993, remained open until that benefit 
was granted by the Jackson-RO's rating decision in January 
1999.

The law and regulations governing assignment of effective 
dates for the awards of service connection based on original 
claims, see 38 U.S.C.A. § 5110(a) (West 1991) and 38 C.F.R. 
§ 3.400 (1999), provide that the effective date of such 
awards shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  Hence, as entitlement 
to service connection for PTSD arises from the appellant's 
original claim for same filed on May 20, 1993, that date is 
the proper effective date for the award of compensation for 
this disability.


..............(ORDER AND SIGNATURE LINE APPEAR ON NEXT PAGE)......


ORDER

Entitlement to service connection for residuals of a head 
injury and disorders of the low back, left shoulder and knees 
is denied, as these claims are not well grounded.

An effective date of May 20, 1993, for the award of service 
connection for PTSD is granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

